DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains the following patentably distinct species (not all of which currently have claims directed thereto):
Species A – directed to the embodiment of Fig.1A-1C (work equipment with reconfigurable handles according to the first embodiment);
Species B – directed to the embodiment of Fig.2 (work equipment with reconfigurable handles according to the second embodiment);
Species C – directed to the embodiment of Fig.3 (work equipment with reconfigurable handles according to the third embodiment).
The species are independent or distinct because each of Species A-C are directed to various work equipment with reconfigurable handles apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are materially different in design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
no claims appear generic.  However, Applicant is advised to also determine whether any of the claims appear generic to all of the above species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  For example, the currently species of invention contain claims which would require complex text searching based on the elements and attachment points of the various options disclosed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/
Primary Examiner, Art Unit 3618